Case 1:18-cr-00300-RM Document 49 Filed 01/30/19 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00300-MSK

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. JOSEPH PRINCE, and
2. ROLAND VAUGHN

       Defendants.


                    UNOPPOSED MOTION FOR ADDITIONAL TRIAL DAYS


       The United States of America respectfully moves, unopposed, for entry of an

order setting the trial in this case for twelve trial days beginning May 28, 2019. In

support of this motion, the United States provides as follows:

       1.      The original indictment in this case charged a single defendant, Joseph

Prince, with seven counts of felony conflict of interest in violation of Title 18, United

States Code, Sections 208(a) and 216(a)(2). See Doc. # 1. The trial was initially set

for five days beginning August 27, 2018. See Doc. # 18 (Setting and Trial Preparation

Order) at 2.

       2.      On August 16, 2018, the Court entered an order granting the defendant’s

motion to continue the trial and reset the five-day trial to begin on February 19, 2019.

See Doc. # 21.

       3.      On December 4, 2018, the grand jury returned a Superseding Indictment,


                                              1
Case 1:18-cr-00300-RM Document 49 Filed 01/30/19 USDC Colorado Page 2 of 4




adding an additional defendant, Mr. Vaughn, and thirty-seven additional counts. The

Superseding Indictment includes the same seven conflict-of-interest counts, as well as

counts charging health care fraud, conspiracy to commit an offense against the United

States, soliciting and receiving illegal gratuities, offering/paying illegal gratuities, and

money laundering. See Doc. # 22.

       4.      On January 23, 2019, Mr. Vaughn filed a motion seeking a continuance

of the trial and the exclusion of 120 days from the speedy trial clock to allow review of

the substantial new discovery and preparation for trial on the many charged counts.

See Doc. # 47. The Court entered an order granting defendant’s motion to continue

the trial, setting trial for four days beginning May 27, 2019, and excluding all time until

that date. See Doc. # 48.

       5.     Defendant’s motion did not request a change in the number of trial days.

Undersigned counsel should have requested the need for additional time to be noted in

the motion. Evidence at trial will include the testimony of numerous witnesses,

including VA employees, at least 16 caregivers, as identified in counts 8 through 23, as

well as the playing of recorded phone calls between Mr. Prince and the beneficiaries,

which will be time consuming.

       6.     For this reason, the United States respectfully requests that the Court set

the trial for twelve trial days beginning Tuesday, May 28, 2019. Commencement on this

date will comport with the deadline required by the Speedy Trial Act. The Superseding

Indictment, which added substantive new counts, reset the speedy trial clock. The initial

70-day speedy trial deadline following the Superseding Indictment ran until February 26,



                                               2
Case 1:18-cr-00300-RM Document 49 Filed 01/30/19 USDC Colorado Page 3 of 4




2019. See Doc. # 34 at 8 (70-day deadline for second-appearing defendant).

Defendant’s motion, filed January 23, paused the speedy trial clock with 34 days

remaining on the speedy trial clock. Counsel respectfully states that she is scheduled

for a two-week trial beginning May 6, 2019, and requests that trial not begin before May

28, 2019.

       7.     Undersigned counsel has conferred with counsel for the defendants

regarding the trial time required for all parties and the defendants do not oppose the

relief requested in this motion.



       Respectfully submitted this 30th day of January, 2019.


                                                JASON R. DUNN
                                                United States Attorney

                                                By: /s/ Anna K. Edgar
                                                Anna K. Edgar
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Fax: (303) 454-0409
                                                E-mail: Anna.Edgar@usdoj.gov

                                                Attorney for the United States




                                            3
Case 1:18-cr-00300-RM Document 49 Filed 01/30/19 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of January, 2019, I electronically filed the
foregoing MOTION FOR ADDITIONAL TRIAL DAYS with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to all counsel of record.



                                                 By: /s/ Anna Edgar
                                                     Anna Edgar
                                                     Assistant United States Attorney




                                             4
